Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments to the 35 U.S.C 101, with respect to 1-24 have been fully considered and are persuasive.  The rejection 35 U.S.C 101 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (the new ground of rejection will address the new limitations (see below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 are rejected under 35 U.S.C 103(a) as being unpatentable over Januschowski et al. (U.S. Pat. 11.120.361 B1) in view of Chipley et al. (U.S. Pub. 2013/0238399 A1).
With respect to claim 1, LI et al. discloses a method comprising: 
receiving, at data processing hardware, a time series forecasting query from a user (i.e., “Natural language query interfaces may be supported; in another embodiment, a query interface based on a variant of the structured query language (SQL) may be supported. Using blended global-local optimization algorithms of the kind discussed above, parameter values usable to generate predictions which can help answer queries similar to those shown in table 260 may be generated efficiently in at least some embodiment” (col. 12, lines 26-35)), the time series forecasting query requesting the data processing hardware to perform a plurality of time series forecasts, each time series forecast being a forecast of future data based on respective current data (i.e., “in at least some embodiments the time series observations provided to a forecaster with respect to various items may exhibit sparsity or intermittency characteristics” (col. 11, lines 55-58) and “Table 260 shows a few examples of the kinds of queries regarding future I1 demand that may be posed programmatically to the forecaster 250. Some customers may want to know how many total sales should be expected to occur in a given data range.” (col. 12, lines 16-20) and current data is table 260) ;); 
for each time series forecast of the plurality of time series forecasts requested by the time series forecasting query ((i.e., “Natural language query interfaces may be supported; in another embodiment, a query interface based on a variant of the structured query language (SQL) may be supported. Using blended global-local optimization algorithms of the kind discussed above, parameter values usable to generate predictions which can help answer queries similar to those shown in table 260 may be generated efficiently in at least some embodiment” (col. 12, lines 26-35) and fig. 2), simultaneously: 
training, by the data processing hardware, a plurality of models for the respective time series forecast (i.e., “A routing directive indicating a predicate to be evaluated to determine whether a particular item descriptor is to be included in a training data set for a first learning algorithm is obtained. A plurality of learning algorithms are trained using training data sets derived from the input data set according to respective routing directives, and the trained algorithms are stored.”(Abstract)) ; 
for each respective model of the plurality of modes, estimating, by the the data processing hardware, using the respective current, a respective relative quality of the respective model
selecting, by the data processing hardware, using the respective relative quality of each respective model one of the plurality of models that best fits the respective time series forecast (i.e., “respective subsets of an input data set may be used to train different learning algorithms to be used for predicting time series values at the machine learning service. For example, some models may be tailored towards specific groups of items that share characteristics such as seasonality, or towards groups of items within a particular price range… the machine learning service may allow clients to provide prediction aggregation specifications indicating how samples of results obtained from multiple trained learning algorithms should be combined to generate output probabilistic forecasts for various items” (col. 7, lines 58, -67 and col. 8, line 1-14)); and 
forecasting, by the data processing hardware, the future data based on the selected best fitting model ((i.e., “respective subsets of an input data set may be used to train different learning algorithms to be used for predicting time series values at the machine learning service. For example, some models may be tailored towards specific groups of items that share characteristics such as seasonality, or towards groups of items within a particular price range… the machine learning service may allow clients to provide prediction aggregation specifications indicating how samples of results obtained from multiple trained learning algorithms should be combined to generate output probabilistic forecasts for various items ”(col. 7, lines 58, -67 and col. 8, line 1-14) and “ a forecaster may use models(e.g., generalized linear models or GLMs) with multi-stage likelihood to deal with non-standard demand distributions similar to that shown in FIG. 2”(col. 12, lines 35-40)) and the respective current data ((i.e., “Table 260 shows a few examples of the kinds of queries regarding future I1 demand that may be posed programmatically to the forecaster 250. Some customers may want to know how many total sales should be expected to occur in a given data range.”(col. 12, lines 16-20) and current data is table 260); and 
returning, by the data processing hardware, to the user, the forecasted future data for each of the plurality of time series forecasts requested by the time series forecasting query (i.e., “Natural language query interfaces may be supported; in another embodiment, a query interface based on a variant of the structured query language (SQL) may be supported. Using blended global-local optimization algorithms of the kind discussed above, parameter values usable to generate predictions which can help answer queries similar to those shown in table 260 may be generated efficiently in at least some embodiment” (col. 12, lines 26-35)).  
But Januschowski et al. does not explicitly for each respective model of the plurality of modes, estimating, by the the data processing hardware, using the respective current, a respective relative quality of the respective model
selecting, by the data processing hardware, using the respective relative quality of each respective model one of the plurality of models that best fits the respective time series forecast.  However, Chipley et al. discloses for each time series forecast of the plurality of time series forecasts requested by the time series forecasting query , simultaneously (i.e., “ a computer-implemented system method is provided for implementing a scenario analysis manager that performs multiple scenarios based upon time series data that is representative of transactional data and displays results of the multiple scenarios simultaneously may include providing a set of candidate predictive models for a first scenario for selection where the set of candidate predictive models includes an identification of which variables are associated with a model. Model selection data can be received where a selected model is configured to predict a future value of a first variable based at least in part on values of a second variable and receiving time-series data from a computer-readable memory representative of past transaction activity of the first variable and the second variable ”(0007)); each respective model of the plurality of modes, estimating, by the data processing hardware, using the respective current, a respective relative quality of the respective model (i.e., “ The models may be ranked, as shown at 608, based on a quality metric. The quality metric may be based on one or more of a number of factors including prior user recommendations, hold-out data testing accuracy, percentage of times data from the model is persisted as a permanent forecast, as well as others. The model selection interface area 606 also may offer data regarding variables associated with each model, as shown at 610” (0039) and “wherein each of the models is associated with a quality metric depicting performance of the model when evaluated with holdout data, and wherein the operations further comprise: displaying a model selection interface, wherein displaying a model selection interface includes: depicting, with respect to each of the models individually, a name of the model, a type of the model and the quality metric with which the model is associated.”(claim 11) and “The override result data 1416 offers an indication of the effect on the prior existing forecast if the current scenario is selected to replace the prior existing forecast. For example, if the March 2007 scenario value of 7,000 is chosen as an override to the reconciled forecast of 6,793.15, then the effect of the override is 206.85, as indicated at 1416.”(0047))
selecting, by the data processing hardware, using the respective relative quality of each respective model one of the plurality of models that best fits the respective time series forecast (“wherein each of the models is associated with a quality metric depicting performance of the model when evaluated with holdout data, and wherein the operations further comprise: displaying a model selection interface, wherein displaying a model selection interface includes: depicting, with respect to each of the models individually, a name of the model, a type of the model and the quality metric with which the model is associated.”(claim 11) and abstract).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include use the respective current, a respective relative quality of the respective model in order to manipulated to maximize a metric for organization to get correct data model for the stated purpose has been well known in the art as evidenced by teaching of Chipley et al. (0003).

With respect to claim 2, Januschowski et al. discloses a method comprising: wherein the time series forecasting query comprises only a single query (i.e., “Natural language query interfaces may be supported; in another embodiment, a query interface based on a variant of the structured query language (SQL) may be supported. Using blended global-local optimization algorithms of the kind discussed above, parameter values usable to generate predictions which can help answer queries similar to those shown in table 260 may be generated efficiently in at least some embodiment” (col. 12, lines 26-35)).  
With respect to claim 3, Januschowski  et al. discloses the method of claim 2, wherein the single query comprises a Structured Query Language (SQL) query i.e., “Natural language query interfaces may be supported; in another embodiment, a query interface based on a variant of the structured query language (SQL) may be supported. Using blended global-local optimization algorithms of the kind discussed above, parameter values usable to generate predictions which can help answer queries similar to those shown in table 260 may be generated efficiently in at least some embodiment” (col. 12, lines 26-35)).  
With respect to claim 6, Januschowski et al. discloses wherein each model of the plurality of models for each respective time series forecast comprises an auto regressive integrated moving average model (i.e., “ distributional forecasts may be represented by sample paths. For each item i in a catalog's data set, demand values z.sub.it may be sampled over a prediction range, and this process may be repeated several times. Distribution-oriented queries, such as the 90% quantile for demand at a lead time of x weeks and a span of y weeks may be answered in at least some embodiments by averaging over the samples.”(col. 12, lines 48-55)).  
With respect to claim 7, Januschowski et al. discloses the method of claim 6, wherein training the plurality of models comprises performing hyper-parameter tuning (i.e., “for conducting single-machine experiments on small data sets to debug algorithms and/or fine tune models, or for running a single learning algorithm on a cluster of servers to test model changes on a larger dataset. The service may be used in an automated mode, e.g., using large clusters of servers as execution platforms, to generate demand predictions for large inventories using a predefined ensemble or combination of learning algorithms with a fixed set of features and hyper-parameters in various embodiments” (col. 4, lines 42-53)).  
With respect to claim 8, Januschowski et al. discloses wherein forecasting the future data comprises modeling seasonal effects (i.e., “, some models may be tailored towards specific groups of items that share characteristics such as seasonality, or towards groups of items within a particular price range. In at least one embodiment” (col. 7, lines 61-65)).  
With respect to claim 9, Januschowski et al. discloses wherein forecasting the future data comprises modeling holiday effects (i.e., ‘It is noted that the winter Boolean variable shown in FIG. 16 represents one example of temporal variables which may be used in various embodiments; other seasonality-related or holiday-related temporal variables (e.g., an xmas variable which may be evaluated to True in some countries for a few weeks prior to Christmas or December 25) may be employed in other embodiments…  that are to be obtained from various learning algorithms to respond to prediction requests whose targeted forecasting period overlaps at least in part with the time periods represented by the temporal variables” (col. 27, lines 51-62)).  



Claims 4-5 are rejected under 35 U.S.C 103(a) as being unpatentable over Januschowski et al., Chipley et al. (U.S. Pub. 2013/0238399 A) and further in view of Hill et al. (U.S. Pub.  2019/0384762 A1)
With respect to claim 4, Januschowski et al. discloses the method of claim 2, wherein the single query comprises a reference to three columns of a table (i.e., “Natural language query interfaces may be supported; in another embodiment, a query interface based on a variant of the structured query language (SQL) may be supported. Using blended global-local optimization algorithms of the kind discussed above, parameter values usable to generate predictions which can help answer queries similar to those shown in table 260 may be generated efficiently in at least some embodiment” (col. 12, lines 26-35)) but Januschowski  and Chipley et al. do not explicitly disclose the single query comprises a reference to three columns of a table.  However, Hill et al. discloses the single query comprises a reference to three columns of a table (i.e., “Creation of context with and without a query being entered: [0159] 12) A dataset about US presidents contains three columns—‘president’, ‘inauguration’, ‘lines of speech’—the middle column (which contains years >=1789,<=2017) could also be a 4 digit integer”(0158-0159)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have different number of column in table as Hill’s feature in order to have query to different column in table for the stated purpose has been well known in the art as evidenced by teaching of Hill et al.
	With respect to claim 4, Januschowski et al. discloses the method of claim 4, wherein the three columns of the table comprise: a first column comprising timestamp data (fig. 2 shows column date); a second column comprising the current data (fig. 2 shows sale column as the current date as claimed invention); and a third column comprising time series forecast identification data (i.e., “Table 260 shows a few examples of the kinds of queries regarding future I1 demand that may be posed programmatically to the forecaster 250. Some customers may want to know how many total sales should be expected to occur in a given data range” (col. 12, lines 16-22)).  
Claims 10-11 are rejected under 35 U.S.C 103(a) as being unpatentable over Januschowski et al., Chipley et a and further in view of Gold et al. (U.S. Pub.  2020/0125941 A1)
With respect to claim 10, Januschowski and Chipley  et al. disclose all limitations recited in claim 1 except for wherein forecasting the future data comprises modeling drift.  However, Gold et al. discloses or wherein forecasting the future data comprises modeling drift (i.e., “the trending information for the artificial intelligence or machine learning pipeline may be used to validate certain models, identify data drift, or used for a variety of other purposes”(0235)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have Gold et al’s feature in order to train model accuracy for the stated purpose has been well known in the art as evidenced by teaching of Gold et al.
With respect to claim 11, Gold et al. discloses wherein forecasting the future data comprises performing anomaly detection (i.e., “ Once anomalies are found, the storage system may attempt to re-collect data, rerun jobs, issue alerts if anomalies are still detected, and otherwise support a self-healing big data analytics pipeline”(0193)) (same motivation above).  
Claim 12 is rejected under 35 U.S.C 103(a) as being unpatentable over Januschowski , Chipley et al. and further in view of Frank et al. (U.S. Pat.  11232466 A1)
With respect to claim 12, Januschowski and Chipley et al. disclose all limitations recited in claim 1 except wherein determining which model of the plurality of models best fits the respective time series forecast comprises determining which model has a lowest Akaike information criterion (AIC).  However, Frank et al. discloses wherein determining which model of the plurality of models best fits the respective time series forecast comprises determining which model has a lowest Akaike information criterion (AIC)  (i.e., “ the model {circumflex over (θ)} may be evaluated using other information-based criteria, such as the Akaike information criterion (AIC), which is a measure of the relative quality of a statistical model given the number of parameters in the model and the likelihood of the data”(1664)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have Frank et al’s feature in order to get correct the model for the stated purpose has been well known in the art as evidenced by teaching of Frank et al.
With respect to claims 13-24, the claims 13-24 are rejected as claims 1-12 above since the set of claims 13-24 are similar with set of claims 1-12 but different form.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        May 28, 2022